 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   DANELLE RENEE SCOGGIN,                            Case No. 1:20-cv-00140-DAD-SAB

12                 Plaintiff,                          ORDER VACATING FINDINGS AND
                                                       RECOMMENDATIONS ISSUED MARCH 2,
13          v.                                         2020 AND DIRECTING CLERK OF COURT
                                                       TO UPDATE ADDRESS ON DOCKET
14   TURNING POINT CENTRAL
     CALIFORNIA,                                       ORDER GRANTING PLAINTIFF
15                                                     DANELLE RENEE SCOGGIN’S
                   Defendant.                          APPLICATION TO PROCEED IN FORMA
16                                                     PAUPERIS

17                                                     (ECF Nos. 6, 7, 8)

18

19         On January 28, 2020, Plaintiff Danelle Scoggin (“Plaintiff”), appearing pro se, filed the

20 complaint in this action along with an application to proceed in forma pauperis. (ECF Nos. 1,

21 2.) On January 31, 2020, the Court denied Plaintiff’s application to proceed in forma pauperis

22 and ordered Plaintiff to file a long form application to proceed in forma pauperis within twenty

23 (20) days of service. (ECF No. 4.) On March 2, 2020, because Plaintiff failed to file such

24 application, the Court issued a findings and recommendations recommending the action be

25 dismissed for failure to comply with the Court’s previous order. (ECF No. 6.) Objections to the

26 findings and recommendations were due within thirty (30) days. (Id.) On March 13, 2020,
27 Plaintiff filed objections to the findings and recommendation along with a completed long form

28 application to proceed in forma pauperis. (ECF Nos. 7, 8.)


                                                   1
 1          The objection states that Plaintiff failed to timely respond to the Court’s order because

 2 the order was mailed to the incorrect apartment unit. (ECF No. 7.) Plaintiff indicates her correct

 3 apartment unit is “P” rather than “B.” (Id.) The Court notes that it appears Plaintiff did write the

 4 incorrect unit “B” on the first and second page of her filed complaint. (ECF No. 1 at 1-2.) A

 5 document from the County of Fresno, and another document filled out by Plaintiff do indicate

 6 that her actual unit number is “P” as Plaintiff indicates in the objection. (ECF No. 1 at 25, 40.)

 7 Accordingly, the Court shall direct the Clerk of the Court to update the docket to reflect

 8 Plaintiff’s correct unit number and the Court shall vacate the findings and recommendations

 9 based on this fact.

10          The Court now turns to Plaintiff’s in forma pauperis application. In order to proceed in

11 court without prepayment of the filing fee, Plaintiff must submit an affidavit demonstrating that

12 she “is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). The right to

13 proceed without prepayment of fees in a civil case is a privilege and not a right. Rowland v.

14 California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 198 n.2 (1993);

15 Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“permission to proceed in forma

16 pauperis is itself a matter of privilege and not right; denial of in forma pauperis status does not

17 violate the applicant’s right to due process”). A plaintiff need not be absolutely destitute to

18 proceed in forma pauperis and the application is sufficient if it states that due to his poverty he is

19 unable to pay the costs and still be able to provide himself and his dependents with the
20 necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

21 Whether to grant or deny an application to proceed without prepayment of fees is an exercise of

22 the district court’s discretion. Escobedo v. Applebees, 787 F.3d 1226, 1236 (9th Cir. 2015).

23          In assessing whether a certain income level meets the poverty threshold under Section

24 1915(a)(1), courts look to the federal poverty guidelines developed each year by the Department

25 of Health and Human Services. See, e.g., Paco v. Myers, No. CIV. 13-00701 ACK, 2013 WL

26 6843057 (D. Haw. Dec. 26, 2013); Lint v. City of Boise, No. CV09-72-S-EJL, 2009 WL
27 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein). The 2020 Poverty Guidelines

28 for the 48 contiguous states provides that for a household of two the poverty level is $17,240.00,


                                                      2
 1 $21,720.00 for a household of three, and $26,200.00 for a household of four.             See U.S.

 2 Department       of   Health     and    Human      Services   Poverty     Guidelines   for   2020,

 3 https://aspe.hhs.gov/poverty-guidelines (last visited March 19, 2020).

 4          The Court has reviewed Plaintiff’s long form in forma pauperis application. (ECF No.

 5 8.) Plaintiff indicates she receives social security disability benefits in the amount of $948.00

 6 per month, and also states such benefits go to her mother. (ECF No. 8 at 1-2.) Plaintiff indicates

 7 she receives $504.00 in food stamps per month. (Id. at 2.) Plaintiff also states she is supposed to

 8 receive $348.00 per month in child support, and although unclear, it appears she contends she

 9 has not been receiving it regularly but does so when the other parent is working. (Id. at 1.)

10 Plaintiff also indicates that she has two sons that rely on her for support, aged seven and

11 eighteen. (Id. at 3.) Plaintiff claims no rental or mortgage payments, and lists some expenses

12 relating to food and clothing for her kids. (Id. at 4.)

13          Therefore, taking only the stated income amounts and assuming a full child support

14 payment, Plaintiff has declared annual income of $21,600.00.            Assuming no child support

15 payment, Plaintiff has an annual income of $17,424.00.          Plaintiff indicates she gives her

16 disability benefits to her mother, however it is unclear whether her mother is a part of the

17 household and what income her mother has. Further, it is unclear whether the non-minor son has

18 income. Nonetheless, the Court finds that based on the totality of the facts and circumstances

19 presented, Plaintiff’s application demonstrates entitlement to proceed without prepayment of
20 fees. Notwithstanding this order, the Court does not direct that service be undertaken until the

21 Court screens the complaint in due course and issues its screening order.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                      3
 1          Accordingly, IT IS HEREBY ORDERED THAT:

 2          1.      The Clerk of the Court is DIRECTED to update the docket to reflect Plaintiff’s

 3                  current address at: 3044 N. Fruit Ave., Apt. P, Fresno CA 93705;

 4          2.      The findings and recommendations issued on March 2, 2020 (ECF No. 6) is

 5                  VACATED; and

 6          3.      The Court GRANTS Plaintiff’s motion to proceed in forma pauperis (ECF No. 8).

 7
     IT IS SO ORDERED.
 8

 9 Dated:        March 19, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    4
